UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7927



MALCOLM OMAWALE ABDULLAH,

                                            Plaintiff - Appellant,

          versus


MICHAEL B. MOORE; OMAR SHAHEED; WILLIAM D.
CATOE; RALPH S. BEARDSLEY; TOM SMITH,
Detective,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. William B. Traxler, Jr., District
Judge. (CA-96-1028-10-21BD)


Submitted:   September 11, 1997       Decided:   September 18, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Omawale Abdullah, Appellant Pro Se. Larry Cleveland Batson,
Robert Eric Petersen, William Ansel Collins, Jr., Byron Ronald
Roberts, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Abdullah v. Moore, No. CA-
96-1028-10-21BD (D.S.C. Nov. 27, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2